Citation Nr: 9902128	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-05 431	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension with a 
heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In January 1998, the Board remanded 
this claim to the RO for additional development.  Following 
an attempt to comply with all instructions on REMAND, the RO 
returned the claim to the Board for further review.


FINDING OF FACT

The record does not contain competent medical evidence 
linking the veterans heart disorder to his period of active 
service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
hypertension with a heart condition is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a heart disorder because it was first 
diagnosed as hypertension on separation from active duty.  
The Board acknowledges the veterans contention; however, the 
threshold question is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim there is no duty 
to assist the claimant in developing the facts pertinent to 
his claim and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Id. at 
1467-68.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  Service connection may be 
presumed if cardiovascular-renal disease, including 
hypertension, is shown to have manifested to a degree of ten 
percent within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that he was diagnosed with high blood 
pressure on discharge, and as a result, his discharge was 
delayed pending a two-week hospitalization for evaluation.  
Following an exhaustive search by the RO, it was discovered 
that the veterans service medical records are unavailable as 
they were destroyed in the 1973 fire at the National 
Personnel Records Center.  Where service medical records are 
unavailable, there is a heightened duty to search for medical 
information from alternative sources in order to reconstruct 
medical history.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The RO advised the veteran by letters dated in 1993 
and 1994 that it was unable to find his service medical 
records and that he should submit copies of such records 
should he have them in his possession.  No service medical 
records were produced.

In the absence of service medical records, the Board will 
look to alternate forms of evidence, including lay evidence, 
to make factual findings.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (VA has duty to advise claimant how to obtain 
sufficient evidence from alternate sources); Garlejo v. 
Derwinski, 2 Vet. App. 618, 620 (1992) (VA has duty to assist 
claimant in developing pertinent facts, from whatever 
source).  In this case the veteran has produced a sworn 
statement from a fellow serviceman confirming that the 
veteran was diagnosed with high blood pressure during his 
separation physical and was required to stay at Fort Custer 
for two weeks.  As well he has produced a sworn statement 
from his brother, which indicated that he had visited the 
veteran in the infirmary during his two-week stay for high 
blood pressure.  In March 1998, in response to instructions 
by the Board in its January 1998 REMAND, the RO wrote the 
veteran requesting that he submit authorizations for 
procuring additional medical evidence and any other pertinent 
evidence available.  In a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) dated October 
1998, the veterans representative responded that he had 
spoken to the veteran and the veteran had told him that he 
had no additional evidence to submit.

Post-service medical evidence, specifically, private 
hospitalization records dated in 1992, and an April 1993 
report of VA examination, confirms that the veteran currently 
has a heart disorder that has been diagnosed as coronary 
artery disease, angina, atherosclerotic heart disease, and 
hypertension with hypertensive cardiovascular disease.  
However, it does not contain a medical opinion linking the 
veterans heart disorder to his period of active service, or 
establishing that hypertension manifested to a compensable 
degree within one year of discharge from service.  

Certainly, the fellow serviceman and brother of the veteran 
are competent to testify that they recall the veterans 
discharge being delayed due to findings of his separation 
examination and his hospitalization thereafter for 
evaluation.  However, they are not competent to testify that 
the veteran was diagnosed with hypertension on separation 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  In addition, the veterans own 
supposition that his heart disorder first manifested as 
hypertension during active service does not constitute 
competent medical evidence.  Id.  

Inasmuch as the record lacks competent medical evidence 
linking the veterans current heart disorder with his period 
of active service, the veterans claim for service connection 
for hypertension with a heart disorder must be denied as not 
well grounded.  Because the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veterans claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
his claim.



ORDER

Service connection for hypertension with a heart condition is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
